Informal or Non-Responsive Amendment
The response to restriction requirement filed on 10/01/21 is non-responsive because it is immediately unclear what group(s) of the identified species and its respective claims were intended to be elected by the applicant. For instance, on page 10 of the 10/01/21 applicant's reply (heretofore also Applicant’s Election), applicant apparently elected Species A (see page 10 of aforementioned "Applicant's Election"). However, subsequently, all in all, applicant identified Claims 1-22 as readable on elected Species A, thereby also encompassing the subject matter/features of Species B (i.e., claims 13-14 and its dependent claims: 14-21) as set forth/identified in the 06/30/21 Restriction Requirement/Election of Species. Thus, it is immediately unclear whether applicant is intending to elect the subject matter/feature of Species A (i.e., claims 1-12) per se, or the subject matter/features of Species B (i.e., claims 13-21) because independent claim 13 has been identified as containing the subject matter/feature of Species B. In other words, applicant’s election of Species A reads on claim 1 and its dependent claims but does not read on claims 13-21 which have been identified as claims readable on other species (see the 06/30/21 Restriction Requirement/Election of Species). Hence, to avoid any confusion arising from applicant’s response and for clarity of record, applicant is requisitioned to clearly recite or confirm the specific elected species and the particular claim readable thereon as delineated in the 06/30/21 Restriction Requirement/Election of Species for prosecution. It bears noting that applicant has the right to traverse the restriction requirement or election of species once the election is made according to the restriction requirement or election of species made by the USPTO. 
As a result, applicant's election of species is inconsistent with the identification of species by claims as set out in the 06/30/21 restriction requirement/election of species. To remedy this inconsistency, applicant is required to clearly identify the claims readable on the specific elected species by adhering to the species/claim delineation set forth in the 06/30/21 restriction requirement/election of species, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the election of species therein.
Applicant is also kindly reminded of the following as set forth on page 5 of the restriction requirement dated 06/30/21:

    PNG
    media_image1.png
    234
    739
    media_image1.png
    Greyscale

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this 

/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727